Citation Nr: 0107243	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-13 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for prostatitis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1976 to October 
1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

On December 13, 2000, a videoconference hearing was held 
before Bettina S. Callaway, who is the Board member making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 1991 & Supp. 2000).  A transcript of that hearing has 
been associated with the record on appeal.

In an October 1999 rating decision, the RO found that a claim 
of entitlement to service connection for ulcer disease was 
not well grounded.  Since that decision, however, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted.  Unlike the version of 
the law in effect at that time, the VA is now charged with 
the duty to assist almost every claimant and with the duty to 
provide certain notices to claimants to assist them in 
pursuing the benefit sought.  The new law further provides 
that a claim denied as not well grounded between July 14, 
1999, and November 9, 2000, such as the ulcer disease claim 
decided in October 1999, can be readjudicated under the 
provisions of the new law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  

While the new law provides that a claimant must request such 
a readjudication, the Veteran's Benefits Administration, as a 
matter of policy, has indicated that it will initiate 
readjudication where it learns of such cases.  Veteran's 
Benefits Administration Fast Letter 00-87 (Nov. 17, 2000).  
Therefore, the Board takes this opportunity to invite the 
veteran to file such an application for readjudication and 
refers the ulcer disease claim for readjudication to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's service-connected prostatitis is 
manifested by a daytime voiding interval of thirty minutes to 
one hour and awakening to void three to five times per night; 
the appellant also wears absorbent materials that must be 
changed, at most, four times per day.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating, but no 
higher, for prostatitis have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b 
Diagnostic Code 7527 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At an August 6, 1998 VA genitourinary examination, the 
appellant complained of urinary urgency.  He reported 
nocturia four times per night.  He reported a daytime voiding 
interval of between thirty minutes and one hour.  He reported 
pain in the perineum with defecation.  He explained that the 
pain was worse when he had a hard bowel movement.  He 
reported thick, white urethral discharge after a bowel 
movement.  He stated that he had occasionally noticed 
urethral discharge on his undershorts.  He did not wear a 
diaper or a pad, and he did not use any sort of penile clamp.  
He stated that he sometimes perspired but did not have any 
known fever.  He stated that he had difficulty maintaining 
employment because he had to void so frequently.  He reported 
that he had last worked, as a butcher, approximately one year 
previously.  He stated that he was followed in the VA urology 
clinic and had frequent prostate massage treatments.  Sitz 
baths had been prescribed but had not been helpful.  His 
medication included Pyridium, Zoloft, resperidone, and 
Cogentin.  He had also been given a four-week prescription of 
Floxin in June 1998.  Examination of the external genitalia 
was within normal limits.  Digital rectal examination 
revealed no prostatic enlargement.  The consistency of the 
prostate was within normal limits, and there was no 
significant tenderness.  Urinalysis revealed 10-15 white 
blood cell count per high-power-field.  Urine nitrite test 
was positive.  Prostate-specific antigen, from May 8, 1998, 
was less than 2.  The examiner diagnosed recurrent 
prostatitis.

From May 23, 1998, to May 26, 1998, the appellant was treated 
as an inpatient at a VA medical facility for suicidal 
ideation.  Diagnoses included urinary tract infection.  His 
medications were olanzapine, Zoloft, vitamin B, Vistaril, and 
Cipro.

In a November 1998 statement, the appellant alleged that he 
had had surgery on November 19, 1998, for his prostate 
disability.  He added that he would have to wear diapers for 
the rest of his life.

In August 1999 the appellant was treated as a VA outpatient 
for complaints of pus from his prostate and diarrhea.  He 
stated that he needed refills of his prescriptions and a new 
order of diapers for his incontinence.

On September 14, 1999, the appellant was admitted to a VA 
homeless program.  He stated that he was service connected 
for his prostate and that he used the bathroom frequently-
approximately three to four times per day.  He stated that he 
had not been treated for several months.  He added that he 
needed to see a physician because one month previously he had 
had some bleeding from his rectum because of his prostate.  
He reported a history of chronic prostate problems that 
required use of diapers, but he indicated no use of diapers.

On September 23, 1999, the appellant was placed in a VA 
incentive therapy program.  He reported that he had lasted 
worked in 1993 as a meat cutter.  He stated that he had been 
terminated from that job because of health problems.  He 
explained that he was unable to retain employment because of 
his frequent use of the restroom.  In October 1999, the 
appellant reported to a VA vocational rehabilitation 
specialist that he was unable to obtain employment because of 
his prostate problems.  Later that month, he underwent a VA 
urology consultation.  He reported a history of chronic 
prostatitis and recurrent urinary tract infections.  He 
complained of frequency, with voiding frequency of four times 
during the day and three times per night.  He reported no 
dysuria or hematuria.  His last urinalysis had shown white 
blood cell count of 15-20.  The examiner diagnosed urinary 
tract infection and prescribed Levaquin.

In November 1999, the appellant's order for diapers was 
renewed.  He reported a history of urinary incontinence 
secondary to prostatitis.  In January 2000, the appellant was 
treated as a VA outpatient by a urologist.  The appellant 
reported that the antibiotic prescribed in October 1999 had 
helped but that he had some recurrence of his symptoms.  The 
examiner prescribed Levaquin.

At the December 2000 videoconference hearing, the appellant 
testified that he used the restroom frequently-three to four 
times per day and four to five times per night.  He stated 
that he had been prescribed diapers but that wearing them 
during the day embarrassed him.  He stated that he wore them 
primarily at night.  He stated that during the day, he had to 
change the diapers three to four times per day.  He stated 
that he had last worked in approximately 1995 as a butcher.  
He explained that he had been terminated because of his 
frequent use of the restroom.  He added that he had been 
unable to retain employment thereafter because his disability 
required him to use the restroom frequently.  He testified 
that he had been hospitalized for his prostatitis in 
approximately 1986.  He stated that he was required to take 
antibiotics every day and that he had quarterly follow-up 
treatment with his physician.  He added that his physician 
had encouraged him to drink large amounts of water in order 
to flush his system.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) 
(to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 38 C.F.R. 
§ 3.103 (2000).  In this case, there is no indication of 
additional relevant records that the RO has failed to obtain.  
The appellant was notified of the rating criteria applicable 
to evaluating his prostatitis, and the RO arranged for a VA 
examination of the appellant.  No further assistance is 
necessary to substantiate the appellant's claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; see also Green v. Derwinski, 1 Vet. App. 121 (1991) 
(holding that the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991) (holding that, where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted).  Having 
determined that the duty to assist has been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2000); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2000).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

The appellant's service-connected prostatitis is currently 
rated as 20 percent disabling under 38 C.F.R. § 4.115b, 
Diagnostic Code 7527.  Under Diagnostic Code 7527, prostate 
gland injuries, infections, hypertrophy, or postoperative 
residuals are rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (2000).  Under 38 C.F.R. § 4.115a, 
voiding dysfunction is to be rated on the basis of urine 
leakage, frequency, or obstructed voiding.

For urinary frequency, a 20 percent evaluation requires 
daytime voiding intervals between one and two hours or 
awakening to void three to four times per night.  Daytime 
voiding intervals less than one hour or awakening to void 
five or more time per night warrant a 40 percent evaluation.  
See 38 C.F.R. § 4.115a (2000).

At the August 1998 VA genitourinary examination, the appellant 
reported a daytime voiding interval of between thirty minutes 
and one hour.  The appellant also reported urinary frequency 
of four times per night.  Although the appellant has stated at 
other times, including at the December 2000 videoconference 
hearing that the uses the bathroom only three to four times 
during the day, the Board gives greater weight to the symptoms 
elicited by the examiner at the August 1998 examination.  The 
appellant's report of daytime voiding frequency of three to 
four times per day seems inaccurate given that he reports the 
same or greater frequency at night and given the impairment of 
employment that he described.  The Board has resolved any 
reasonable doubt regarding the extent of the disability in the 
appellant's favor.  Therefore, the criteria for a 40 percent 
evaluation for frequency of urination are met based on a 
daytime voiding interval of between thirty minutes and one 
hour.

A 20 percent rating is assigned for urine leakage requiring 
the wearing of absorbent materials which must be changed less 
than two times a day.  Urine leakage requiring the wearing of 
absorbent materials which must be must be changed 2 to 4 
times per day warrants a 40 percent disability rating.  
Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent disability rating.  Id.

The appellant has been prescribed absorbent materials.  The 
appellant testified at the December 2000 videoconference 
hearing that he changed his absorbent materials three to four 
times per day every day.  He also indicated that he avoided 
wearing them during the day.  Even considering the testimony 
that is most favorable to the appellant, the criteria for a 
60 percent disability rating are not met.  The appellant at 
most changes his absorbent materials four times per day.  
While this would satisfy the criteria for a 40 percent 
disability evaluation, as noted above, the appellant has 
already satisfied the criteria for a 40 percent disability 
evaluation based upon urinary frequency.

A 30 percent disability rating is assigned for urinary 
retention requiring intermittent or continuous 
catheterization.  Id.  This is the maximum disability rating 
for urinary retention.  As noted above, the appellant has 
already satisfied the criteria for a higher disability 
evaluation based upon urinary frequency.  Further, the 
evidence of record contains no complaints of obstructed 
voiding.

For urinary tract infections, a 30 percent disability rating 
is warranted for recurrent symptomatic urinary tract 
infections requiring drainage/frequent hospitalization 
(greater than two times per year) and/or requiring continuous 
intensive management.  Id.  Although the medical evidence 
does show that the appellant has recurring urinary tract 
infections, the appellant has already satisfied the criteria 
for a higher disability evaluation based upon urinary 
frequency.  Further, the record does not indicate that the 
appellant required drainage for urinary tract infections or 
frequent hospitalization for urinary tract infections.  The 
record contains no evidence of intensive management, either 
continuous or intermittent.

Considering the overall disability picture, the appellant's 
disability more nearly approximates the criteria for a 40 
percent disability evaluation based upon the criteria for 
urinary frequency.  The appellant does not satisfy the 
criteria for a 60 percent disability rating based upon urine 
leakage.


ORDER

Entitlement to a 40 percent disability rating, and no more, 
for prostatitis is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


